—In an action, inter alia, to terminate the tenancy of the defendants Barbara Codes and Samuel Codes and to direct the payment of fines for an alleged breach of the rules and regulations of a condominium association relating to the leasing of an individual unit, the plaintiff appeals from so much of the order of the Supreme Court, Suffolk County (Hall, J.), dated January 7, 1999, as denied those branches of its motion which were for summary judgment dismissing the first through fifth counterclaims.
Ordered that the order is reversed insofar as appealed from, with costs, the motion is granted in its entirety, and all of the counterclaims are dismissed.
Contrary to the determination made by the Supreme Court, the rules and regulations passed by the Board of Managers of Plymouth Village Condominium were not beyond the scope of its authority. The power to adopt and amend rules and regulations regarding the use of the association’s property came expressly from the enacted by-laws (see generally, Matter of Levandusky v One Fifth Ave. Apt. Corp., 75 NY2d 530; Fe Bland v Two Trees Mgt. Co., 66 NY2d 556; cf., Timmerman v Board of Mgrs., 212 AD2d 523). O’Brien, J. P., Sullivan, Friedmann and Feuerstein, JJ., concur.